ORDER
PER CURIAM.
Appellant, Vincent Granderson, appeals the judgment denying, without an eviden-*2tiary hearing, his Rule 24.035 motion for post-conviction relief. He contends his plea attorney induced him to plead guilty by promising that the trial court would place him in the long-term substance abuse treatment program created by section 217.362, RSMo 2000. Having reviewed the briefs of the parties and the record on appeal, we conclude the motion court did not clearly err. Rule 24.035(k). An extended opinion would have no prece-dential value. We have, however, provided the parties a memorandum opinion setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).